Exhibit 16.1 Malone Bailey, LLP 10350 Richmond Ave. Suite 800 Houston, TX 77042 May 3, 2011 United States Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:DE Acquisition 2, Inc. Dear Sir/Madam: We were previously the principal auditors for DE Acquisition 2, Inc. (the “Company”). We have read the Company’s statements under Item 4.01(i), (ii) and (iv) of the accompanying Current Report on Form 8-K (Commission File Number 000-53925), dated May 3, 2011. We agree with the statements contained therein concerning our firm. Yours truly, /s/ MaloneBailey, LLP MaloneBailey, LLP www.malone-bailey.com Houston, Texas
